Citation Nr: 0218317	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for a left ankle disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service-connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the Roanoke, Virginia RO, which held that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for a left ankle 
disability and bilateral pes planus.


FINDINGS OF FACT

1.  In the May 1999 determination, the RO denied service 
connection for the veteran's left ankle disability and 
bilateral pes planus; the veteran did not appeal this 
denial.

2.  Evidence added to the record since the May 1999 
determination includes evidence that is relevant and 
probative to the issues at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  A May 1999 determination that denied service 
connection for a left ankle disability and pes planus is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2001).

2.  Evidence received since May 1999 is new and material, 
and the veteran's claims for service connection for a left 
ankle disability and bilateral pes planus are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection for a left ankle disability in October 1985.  
By rating decision, dated July 1986, the veteran's claim 
was denied.  The veteran was notified of this decision 
that same month; however, she failed to file a timely 
appeal, and that action became final.  Thereafter, by a 
September 1995 decision, the RO again denied the veteran's 
claim to reopen a service connection claim for a left 
ankle disability.  The veteran appealed this decision, and 
by a July 1998 decision, the Board held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a left ankle 
disability.

In the meantime, the veteran filed a claim in November 
1995 for entitlement to service connection for bilateral 
pes planus.  By rating decision, dated January 1996, the 
RO denied service connection.  The veteran was notified of 
this decision that same month; however, she failed to file 
a timely appeal, and that action became final.

In August 1998 and April 1999, the veteran again filed 
claims to reopen service connection claims for a left 
ankle disability and bilateral pes planus.  By rating 
decisions, dated March and May 1999 respectively, the RO 
held that new and material evidence had not been submitted 
to reopen claims for entitlement to service connection for 
a left ankle disability and bilateral pes planus.  The 
veteran did not appeal these decisions and they became 
final.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether 
new and material evidence had been submitted sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since 
modified by the Veterans Claims Assistance Act of 2000, VA 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
VA must then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under 
the VCAA in regard to 38 C.F.R. § 3.156(a), the new 
regulation does not apply in this case because the 
veteran's claim to reopen a finally decided claim was not 
received on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45620, 45620 (Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in May 1999 includes service medical 
records, which reveal a history of ankle and arch pain, as 
well as bilateral pes planus since childhood; a VA 
examination report, dated May 1986, which diagnosed a 
normal left ankle; medical records from Kessler Air Force 
Base, dated September 1994 and November 1996, which show 
treatment for degenerative joint disease in the 
talocalcaneal joint in the left foot and rigid bilateral 
pes planus; a Statement from the veteran, dated December 
1996, in which she claims that she injured her left ankle 
in service, and that she entered the military with pes 
planus, but reported no prior associated history of 
problems; medical records from Langley Air Force Base, 
dated March 1997 through August 1997, which also show 
treatment for a left ankle disability, including loss of 
the subtalar joint, and bilateral pes planus; lay 
statements received April 1997, which state that the 
veteran was an active athlete prior to entering the 
service and did not suffer from any feet or ankle 
difficulties; and the RO hearing transcript, dated April 
1997, where the veteran testified that she injured her 
left ankle while playing basketball in the service, 
resulting in chronic problems and necessitating the 
history of treatment.

In July 1999, the veteran requested that the claims for 
entitlement to service connection for a left ankle 
disability and bilateral pes planus be reopened.  Newly 
submitted evidence since the May 1999 determination 
includes: service medical records; medical records from 
Kessler Air Force Base, dated September 1994 through 
November 1995; medical records from Langley Air Force 
Base, dated April 1997 through September 1999; a letter 
from Dr. Bedgood, Langley Air Force Base, dated September 
2002; and the Board hearing transcript, dated September 
2002.

Although the veteran submitted duplicate service medical 
records, which cannot be considered new and material, new 
medical records received from Kessler and Langley Air 
Force Base, show that the veteran was treated for chronic 
foot pain, marked pes planus, left ankle pain and 
tenderness over the posterior tibial tendon, and bone scan 
results, revealing early or mild degenerative changes.  

In addition, in a September 2002 letter, Dr. Bedgood 
reports the veteran's history of left ankle and heel pain.  
After reviewing prior service medical records and 
treatment records, Dr. Bedgood stated that the veteran was 
diagnosed with DJD at the age of 30, earlier than most 
with pes planus, and that if the veteran suffered from 
rigid pes planus, this could result in early degeneration, 
but trauma or injury could aggravate the condition.  
Furthermore, Dr. Bedgood opined that if tests were done on 
the veteran's subtalar joint during service or shortly 
thereafter, it would help determine the condition of the 
subtalar joint during military service and whether her 
chronic pain was service aggravated.

During the September 2002 Board hearing, the veteran 
testified that she entered the military with pes planus, 
but was physically accepted and was able to run and walk 
long distances.  She stated that she first injured her 
left ankle in service while playing basketball.  Since 
injuring her ankle in service, the veteran has required 
treatment, surgery, and the use of orthotics.  As to the 
bilateral pes planus, the veteran further testified that 
the bilateral pes planus was aggravated by training in 
service "in that the foot and ankle are connected and . . 
. the problems are a little more exaggerated . . ."  In 
addition to reporting her medical treatment history, the 
veteran also stated that she had been receiving Social 
Security Disability benefits since 1997 due to her foot 
problems.

Even though some of the evidence received since the last 
final decision is duplicative and therefore not new, the 
veteran has also submitted evidence that is probative of 
the issues at hand.  In conclusion, the Board finds that 
this evidence is new and material, and therefore 
sufficient to reopen her claims.


ORDER

As new and material evidence has been submitted to reopen 
the claim of service connection for a left ankle 
disability and bilateral pes planus, the appeal is allowed 
to this extent, subject to further development.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

